              Case 1:18-cv-00285-SPB Document 41 Filed 05/27/20 Page 1 of 3




 1                            IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 3
 4
 5
 6   WAYNE PETTAWAY,                                )
 7            Plaintiff,                            )       Civil Action No. 18-285E
 8                                                  )
 9                    v.                            )
10                                                  )
11   MS. SMOCK, et al.,                             )       Re: Motion for summary judgment
12             Defendants.                          )           ECF No. 34
13

14                                      MEMORANDUM OPINION

15   District Judge Susan Paradise Baxter

16

17       I.       Introduction

18             Plaintiff Wayne Pettaway, currently incarcerated within the State Correctional System of

19   Pennsylvania, presented this civil rights case against Healthcare Administrator Ms. Jeri Smock.

20   Plaintiff alleges that Ms. Smock denied and is continuing to deny him medical treatment for

21   Hepatitis C. ECF No. 7, page 2. As relief, Plaintiff seeks only medical “treatment as soon as

22   possible.” Id. at 3.

23             Presently pending before this Court is a motion for summary judgment filed by

24   Defendant. ECF No. 34. Plaintiff opposes the motion. ECF No. 40. The motion is ripe for

25   disposition.

26

27       II.      Standard of Review

28             Federal Rule of Civil Procedure 56(a) provides that summary judgment must be granted

29   if the “movant shows that there is no genuine dispute as to any material fact and the movant is



                                                        1
            Case 1:18-cv-00285-SPB Document 41 Filed 05/27/20 Page 2 of 3




30   entitled to judgment as a matter of law.” When applying this standard, the court must examine

31   the record and reasonable inferences from it in the light most favorable to the party opposing

32   summary judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

33   (1986).

34             The moving party has the initial burden of proving to the district court the lack of

35   evidence supporting the non-moving party’s claims. Celotex Corp. v. Catrett, 477 U.S. 317, 330

36   (1986); Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir. 2007). The burden then shifts to the non-

37   movant to come forward with specific facts showing a genuine issue for trial. Fed. R. Civ. P.

38   56(e). The non-moving party must go beyond the pleadings and show specific facts by affidavit

39   or by information in the filed documents (i.e., depositions, answers to interrogatories and

40   admissions) to meet his burden of proving elements essential to his claim. Celotex, 477 U.S. at

41   322.

42

43      III.      Analysis and Discussion

44             In support of the motion for summary judgment, the government has provided evidence

45   that Ms. Smock has no authority to grant Plaintiff the relief he seeks. As Health Care

46   Administrator at SCI Albion, Ms. Smock cannot prescribe or administer DAADs for inmates

47   with Hepatitis C. See ECF No. 37-4, Declaration of Jeri Smock, page 2. Plaintiff has provided no

48   evidence to the contrary as is his burden in the face of a well-supported motion for summary

49   judgment. In fact, Plaintiff’s Response, which is more a collection of letters or complaints to

50   prison staff than an opposition brief, supports the evidence provided by Defendant. One of the

51   documents is an Informal Request to Staff requesting medical treatment for Hepatitis C and the




                                                         2
           Case 1:18-cv-00285-SPB Document 41 Filed 05/27/20 Page 3 of 3




52   Response from Clinical Director Dr. Robert Maxa indicates that all Hepatitis C treatment is

53   directed by Central Office and not by local medical departments. ECF No. 40-1, page 1.

54          The motion for summary judgment will be granted in favor of Ms. Smock. Celotex, 477

55   U.S. at 322.

56          An appropriate Order follows.1




     1
      The government has also provided evidence that since the filing of this action, the Settlement
     Agreement approved by a district court in the class action styled as Chimkent v. PADOC, (C.A.
     No. 15-3333 (E.D. Pa)) applies to Plaintiff. ECF No. 37-1, pages 1-29; ECF No. 37-2. The
     Settlement Agreement provides for a change in the treatment protocols for inmates with chronic
     Hepatitis C. Inmates are prioritized for treatment with DAADs based on the severity of their
     disease (fibrosis score) as measured by an APRI score and fibrosure test. ECF No. 37-1. Plaintiff
     has failed to point to any evidence to the contrary.

                                                     3
